Citation Nr: 1748269	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to death pension benefits for the Veteran's spouse prior to her death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955.  He died in May 2010.  The Veteran's wife died in August 2010.  The appellant in this matter is their son.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 RO decision.  The appellant provided sworn testimony in support of his appeal during a March 2012 hearing before the undersigned Veterans Law Judge.  The Board remanded this case in February 2014. 


FINDING OF FACT

The evidence of record does not contain the requisite information from the appellant regarding potential entitlement to death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to death pension benefits for the Veteran's spouse prior to her death are not met.  38 U.S.C.A. §§ 1503, 1521, 1522, 1541 (West 2014); 38 C.F.R. §§ 3.3 (b), 3.23, 3.52, 3.271, 3.272 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the appellant nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2012, the appellant had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issue currently on appeal.  Neither the appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The appellant claims he should be paid VA benefits on behalf of his mother, for the time period between the Veteran's death in May 2010 and his mother's death in August 2010.  He explained that after his father's death, she had been kicked out of the nursing home where they had both been living, apparently due to her changed financial situation.  She had then been moved into his home, where the appellant's wife assisted with her care.  

Under law, the VA will pay a subsistence pension to the surviving spouse of a Veteran of a period of war, who meets defined income requirements.  A higher rate of pension may be paid to a surviving spouse who is in a nursing home or who requires aid and attendance.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

In this case, pursuant to the February 2014 remand, the appellant was sent a letter in June 2015 that notified him of requirements for death pension benefits, to include information confirming that the Veteran was married to the appellant's mother and information on his mother's income and medical expenses during the three month period at issue.  He was also asked to provide information from the nursing home and/or a physician to show his mother needed aid and assistance of another.  To date, the appellant has not submitted any evidence pertaining to this information in the record.  

Based on the foregoing, the appellant is precluded from receiving death pension benefits because he has not submitted the requisite information to VA.  See 38 C.F.R. § 3.23.  Should the appellant provide VA with the proper information, he may re-file for such benefits.  At present, however, the claim must be denied as a matter of law.  See 38 U.S.C.A §§ 1521, 1522; 38 C.F.R. § 3.23.  Because this appeal must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to death pension benefits for the Veteran's spouse prior to her death is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


